Citation Nr: 0731445	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits, to include whether medical 
expenses reported after the death of the veteran can be 
considered.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.  He died in November 2002.  The appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the appellant's claim for accrued 
benefits.  

Specifically, the appellant submitted VA Forms 21-8416 in 
January and May 2003.  These were interpreted by the RO as 
claims for accrued benefits based on unreimbursed medical 
expenses.  The veteran appealed the July 2003 decision.  In a 
June 2004, supplemental statement of the case, the RO allowed 
reimbursement of $160.00 in accrued benefits, based on the 
amount of supplemental medical insurance benefit paid by 
appellant and the veteran from January 1, 2002, until his 
death in November 2002, and continued to deny accrued 
benefits in the amount of $11,495.65.  The appellant 
continued her appeal.  

Per the veteran's request, a travel hearing before the Board 
was scheduled for May 2005.  But in April 2005, she wrote the 
Board and canceled the hearing.  So, her request for the 
hearing is considered withdrawn.  38 C.F.R. § 20.702(e) 
(2006).


FINDINGS OF FACT

1.  The veteran died in November 2002.  The appellant is his 
surviving spouse.

2.  On the date of his death, the veteran was receiving VA 
disability pension benefits.

3.  On the date of his death, the veteran did not have a 
claim pending.

4.  In December 2002, appellant filed an application for 
burial benefits.  

5.  In December 2002, VA informed appellant that she could 
file a claim for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits, and mailed her an 
application; she did not return this form.

6.  In January 2003 and May 2003, the appellant filed forms 
21-8416, seeking accrued benefits in the form of a 
retroactive adjustment of the veteran's VA pension benefits 
for 2002, based on unreimbursed medical expenses.

7.  Because evidence of the unreimbursed medical expenses was 
not in the file on the date of the veteran's death, the 
appellant is barred from entitlement to accrued benefits in 
the form of a retroactive adjustment of the veteran's VA 
pension benefits for 2002 based on unreimbursed medical 
expenses.  


CONCLUSION OF LAW

The criteria are not met for accrued benefits.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. §§ 3.272(g), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007), does not apply in the instant case.  The only issue 
before the Board is whether there was evidence in VA's 
possession on or before the date of the veteran's death to 
support appellant's claim for accrued benefits.  It is 
undisputed that the veteran did not submit her VA Form 21-
8416 for unreimbursed medical expenses for the 2002 year 
until after the veteran's death.  The requirement that the 
evidence be in the file on or before the date of the 
veteran's death is a matters outlined in the controlling 
regulation.  The Board's review is limited to interpretation 
of the pertinent law and regulations.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

Factual Background

Prior to his death in November 2002, the veteran was 
receiving a non-service-connected disability pension.  At the 
time of his death, he did not have an application pending for 
any benefits.  He did have a history of filing for an 
adjustment of his pension benefits based on his unreimbursed 
medical expenses.  In February 2002, he had received an 
adjustment of $9424.00 based on unreimbursed medical 
expenses.  In December 2002, appellant submitted a claim for 
burial benefits.  Thereafter, VA sent her a letter 
acknowledging the veteran's death and informing her of her 
opportunity to file a form for DIC, Death Pension or Accrued 
Benefits.  AVA Form 21-534 was enclosed.  She did not submit 
such a claim.  Instead, in January and May 2003, appellant 
submitted VA Forms 21-8416.  These forms listed medications 
and expenses which were generally similar to those in the 
previous year's VA Form 21-8416.  The RO denied this claim, 
characterized as a claim for accrued benefits, on the basis 
that the evidence to support this claim was not in the file 
on the date of the veteran's death.  Appellant appealed this 
decision.  

In March 2004, the VA Systemic Technical Accuracy Review 
(STAR) of this claim, citing to a General Counsel Opinion 
then in effect, found that the accrued benefits should not 
have been denied as to unreimbursed medical expenses that 
could reasonably been predicted and were consistent with 
prior 21-8416's.  

The RO challenged this determination, and in a document 
issued after its April 2004 challenge, the Acting Director of 
VA Compensation and Pension Service opined that the appellant 
should be paid that part of the unreimbursed medical expenses 
paid for supplemental medical insurance benefits (SMIB) for 
the period from January 2002 to the date of the veteran's 
death.  In the June 2004 SSOC, the RO denied the accrued 
benefits in the amount of $11,495.65, but allowed the $160.00 
payment for SMIB.  

Analysis

As noted, the veteran was receiving pension at the time of 
his death.  Pension award amount is partly determined by 
income.  Certain things are excluded from income for pension 
purposes.  Medical expenses in excess of five percent of the 
maximum income rate allowable, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121 (West 2002 & Supp. 2005).

The corresponding VA regulation provides as follows:

3.1000  Entitlement under 38 U.S.C. 5121 to benefits due and 
unpaid upon death of a beneficiary.

(a) Basic entitlement.  Except as provided in §§3.1001 and 
3.1008, where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by the Department of Veterans Affairs, to which a payee was 
entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death, and due and unpaid will, upon the death of such 
person, be paid as follows: (Authority: 38 U.S.C. 5121(a)) 
(1) Upon the death of a veteran to the living person first 
listed as follows: 
(i) His or her spouse;...
(d) Definitions. 
(4) Evidence in the file at date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death, in 
support of a claim for VA benefits pending on the date of 
death.
(5) Claim for VA benefits pending on the date of death means 
a claim filed with VA that had not been finally adjudicated 
by VA on or before the date of death.  Such a claim includes 
a deceased beneficiary's claim to reopen a finally disallowed 
claim based upon new and material evidence or a deceased 
beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death. 

The Board also points out that, effective January 29, 2007, 
VA amended 38 C.F.R. § 3.1000 to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003 ("the Act"), 
Public Law 108-183, which amended 38 U.S.C. § 5121, with 
respect to payment of certain accrued benefits upon the death 
of a beneficiary.  Accrued Benefits, 71 Federal Register 
78,368-78,369 (to be codified at 38 C.F.R. pt. 3) (Dec. 29, 
2006).  

Two General Counsel opinions addressing this type of 
situation have been withdrawn in part or in full by VA 
General Counsel Memorandum dated on August 11, 2006.  

In an August 1993 opinion of VA's General Counsel (GC), the 
GC noted that certain prima facie evidence of record prior to 
death may establish entitlement for accrued benefits purposes 
where confirming evidence is furnished in support of the 
accrued-benefit claim.  See VAOPGPREC 6-93 (Aug. 9, 1993).

The GC subsequently held that where a veteran had in the past 
supplied evidence of unreimbursed medical expenses that, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts that, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94 (May 2, 1994).

In the August 11, 2006 memorandum, the General Counsel 
withdrew the 1993 opinion in pertinent part and withdrew the 
1994 opinion in its entirety.  The Memorandum indicated that 
this was done because these opinions were in pertinent part 
inconsistent with the amendments to 38 C.F.R. § 3.1000 (d)(4) 
in 2002, which indicated that the evidence for accrued 
benefits must be in the file at the time of death of the 
veteran.  

Considering the controlling laws and the GC Memorandum, all 
of which are binding on the Board, the Board finds that the 
appellant has not shown that the evidence relevant to the 
claim was in the file at the date of the veteran's death.  
The appellant admits she did not file the documents until 
January 2003.  Thus, the appellant is not entitled to accrued 
benefits based on the claimed unreimbursed medical expenses.  

Because there was no evidence in VA's possession at the time 
of the veteran's death supporting the claim for accrued 
benefits as to the unreimbursed medical expenses in the 
amount of $11,495.65, for which appellant submitted VA Forms 
21-8416 in January and May 2003, she fails to show threshold 
eligibility for this claim.  As such, the claim lacks legal 
merit or legal entitlement and must be denied as a matter of 
law.  The Court has held that in case where law, as opposed 
to the facts, is dispositive of the claim, claim should be 
denied or appeal to Board terminated because of absence of 
legal merit or lack of entitlement under law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)


ORDER

The appeal for accrued benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


